Citation Nr: 1241944	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves.

2.  Entitlement to a disability rating in excess of 10 percent for low back pain with sciatica prior to February 1, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from June 1982 to June 1988, with additional service in the Air Force Reserve.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO declined to reopen the previously denied claim for service connection for scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves on the basis that new and material evidence had not been received.

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves low back disability without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   In this regard, in a December 1989 rating decision, the RO denied service connection for scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves.  That decision was not appealed and would ordinarily be final.  38 U.S.C.A. § 7105  (West 2002).  However, the evidence received since that decision includes previously unconsidered service department records that are pertinent to the claim. VA is therefore, required to reconsider the issue without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2012). 

In July 2012, these matters were remanded to schedule the Veteran for a video conference hearing before the Board, as was requested by his attorney in June 2012 correspondence.   The Veteran was notified of an upcoming video conference hearing scheduled for September 2012.  However, in an August 2012 letter, the Veteran's attorney submitted a written request to cancel the September 2012 hearing.  As there has was no request to reschedule the hearing, the Board finds that such request has been withdrawn and may proceed without prejudice to the Veteran.

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves on the basis of direct service connection or on the basis of aggravation of his pre-existing scoliosis.  

In this case, service treatment records recently acquired show that on his commissioning physical examination, in September 1981, the Veteran was noted to have scoliosis of the thoracic spine convexed to the right.  He was found qualified for service and served as a surgeon from June 1982 to June 1988.  As a spine defect was noted at the time the Veteran was examined, enrolled, and accepted for his period of active service, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).
In a February 1983 Department of the Air Force letter, medical service members determined that even with the physical defect of scoliosis of 45 degrees, the Veteran should be accepted for Indefinite Reserve Status.  A concurring opinion noted that the Veteran's scoliosis has not caused any symptoms whatsoever.  

In the December 1989 rating decision, the RO has construed the Veteran's diagnosis of scoliosis as a congenital abnormality, and if that is the case, additional medical information should be sought.  VA's General Counsel  has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin v. Shinseki, 22 Vet. App. 390, 394   (2009).  

The Veteran was afforded VA examinations in June 2008 and in January 2011; however, no opinion has been provided as to whether the Veteran's scoliosis: (i) it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  The Board points out that the Veteran, who is a medical physician, has provided his own medical opinions throughout the appeal.  Most recently, in November 2012, the Veteran has opined that with absolute medical certainty, that his active service caused or at least severely aggravated and worsened his scoliosis beyond the natural progression of the disease.  

With regard to the claim for higher ratings for service-connected low back pain with sciatica, the Veteran was last afforded a VA spine examination in January 2011.  However, the Board finds that the examination was inadequate as it did not address both orthopedic and neurological manifestations specific to the Veteran's service-connected low back pain with sciatica disability.  Hence, the Veteran finds an additional VA spine examination is warranted.  

The Veteran indicated during a February 2011 VA examination that he was receiving disability benefits from the Social Security Administration.   A January 2010 SSA favorable decision is of record, showing that the Veteran's disability stems, in part, from his low back.  However, the information and records that SSA relied upon in the disability determination are not of record and should be obtained as they may be pertinent to the matters on appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration , including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

Lastly, the Board notes that the AOJ's determination on the claims for service connection and for increased ratings, discussed above, could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security Administration  the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request that the Veteran identify any additional additional evidence, not already of record, that is pertinent to the claims on appeal that are not currently of record.  All attempts to obtain any additional records identified by the Veteran should be fully documented in the claims folder.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, after completion of the above, schedule the Veteran for a VA examination, by an orthopedic spine surgeon or a neurosurgeon, in light of the issue at hand, to address the nature and etiology of the Veteran's scoliosis and the current severity of his service-connected low back pain with sciatica disability.   All orthopedic and neurological findings should be set forth in detail.  The claims file must be made available to the physician, and that physician is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished (to include x-rays), and all clinical findings reported in detail.

The examiner should provide the following information: 

(a) Is the scoliosis considered to be a "defect" or "disease" for VA purposes?  In this regard, the examiner is to note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating.  Please provide a complete explanation for the opinion.

(b)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the spine.  In responding to this question, the Board notes that the Veteran is currently service-connected for low back pain with sciatica and has been diagnosed as having spondylosis, degenerative disk disease, and degenerative arthritis.  Please provide a complete explanation for the opinion.

(c) If it is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service.  Please provide a complete explanation for the opinion. 

(d) If so, was the increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

(e)  If any responses above are negative, provide an opinion as to whether the current spine disabilities at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.  In responding to this question, the Board notes that the Veteran is currently service-connected for low back pain with sciatica and has been diagnosed as having spondylosis, degenerative disk disease, and degenerative arthritis.  Please provide a complete explanation for the opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

With regard to the Veteran's service-connected low back pain with sciatica, the examiner should set forth all current complaints and findings.  The examiner should identify all neurological abnormalities associated with the service-connected disability and indicate the severity thereof.  

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of the degree of additional range of motion loss.

In addition, incapacitating episodes, to the extent identified, should be set out.

The examiner should state what impact, if any, the Veteran's service-connected low back pain with sciatica disability has on his employment and daily living.  Does the Veteran's service-connected disability at least as likely as not (a probability of 50 percent or greater) result in the inability to obtain and maintain substantially gainful employment.  If not, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  Finally, after undertaking any other necessary development, readjudicate each of the claims remaining on appeal, to include the claim for a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claims. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


